DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 5/12/2022. Claims 1-6, 10-23 and 27-30. No claims have been cancelled. No claims have been amended. Claims 1-30 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 12, 17 objected to because of the following informalities:  The claims recite that the uplink control transmission comprises an uplink control information message, an uplink data message, or both. This is a confusing application of the term uplink control transmission. It should not be solely defined as carrying only uplink data message because then, the transmission would not be a true uplink control transmission.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 10-12, 18-20, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. US 2019/0306835 (hereinafter Hoang), in view of Faurie et al. US 2016/0338095 (hereinafter Faurie) and Uchiyama et al. US 2020/0296796 (hereinafter Yama).

Regarding claim 1, Hoang teaches a method for wireless communications at a first wireless device (autonomous WTRU ¶157 - note that the recitation of the autonomous WTRU is mainly for the purpose of distinction, according to Hoang, this WTRU is one WTRU of many WTRUs in the wireless systems and this WTRU may operate in autonomous or network scheduling mode ¶173.), comprising: 
	receiving, from a second wireless device (a network scheduled WTRU ¶161) and via a sidelink communication link , sidelink control information (In Hoang ¶157, the SCI is transmitted from the network scheduled WTRU on the side link ¶157 and is received and decoded by the autonomous scheduled WTRU ¶161) comprising a first scheduling for an uplink transmission from the first wireless device to the second wireless device during a first slot; 
decoding at least a portion of the sidelink control information, the sidelink control information comprising an indication of an operating mode of the second wireless device in the first slot (In Hoang ¶157, the SCI is transmitted from the network scheduled WTRU on the side link ¶157 and is received and decoded by the autonomous scheduled WTRU ¶161. The SCI comprises an operating mode of the network scheduled WTRU which indicates that the network scheduled WTRU is operating in a transmission mode as it has indicated within the decoded SCI a reservation of resources that it will utilize for transmissions. ¶157-¶158); and 
applying a second scheduling for the uplink transmission different from the first scheduling, the second scheduling based at least in part on the operating mode of the second wireless device in the first slot (in order to avoid collisions with the network scheduled WTRU (the second wireless device), the autonomous WTRU (the first wireless device) applies a second scheduling made using a resource (re)selection procedure of avoid overlapping/(network scheduled WTRU reserved) resources (slots, including the first slot) based on the decoded SCI information of the network scheduled WTRU that indicate that there is an overlap between resources and likelihood of collision of transmissions between both WTRUs (autonomous and network scheduled WTRUs)). While Hoang teaches wherein the autonomous WTRU is a just one of the plurality of WTRUs within the network and has the ability to operate in network-scheduling mode or autonomous scheduling mode based on different needs, such as using network-scheduling in order to better communicate transmissions with higher reliability [Hoang, ¶173], Hoang does not teach wherein the SCI comprises a first scheduling for an uplink transmission from the first wireless device to the second wireless device during a first slot.
However, Faurie teaches receiving, from a second wireless device (see Figure 8, Step 5, First UE) and via a sidelink communication link, sidelink control information (see Figure 8, Step 5, First UE sends to the Second UE the resources allocated for the Second UE, interpreted as sidelink control information over the sidelink communication link) comprising a first scheduling for an uplink transmission from the first wireless device (Second UE) to the second wireless device (First UE) during a first slot (the Step 5 resources allocated to the Second UE, in the information received from the First UE, are for the Second UE to send uplink transmissions to the First UE over side link in the first slot/resource indicated as shown in Figure 8, Steps 5-6 [Faurie, Figure 8, Steps 5-6, ¶90]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of Faurie, indicating that the another apparatus communicates scheduling control information with the apparatus for scheduling uplink transmissions from the apparatus to the another apparatus during a first slot. The resulting benefit of the combination would have been the ability to coordinate critical data communication during desired slots over a channel to reduce the chance of collisions with other data transmissions of other devices thereby increasing communication reliability over the wireless medium, but it does not teach wherein the uplink transmission is uplink control information.
However, Yama teaches wherein the sidelink control information (SCI of Figures 14-15 of Yama) comprises a first scheduling for an uplink control transmission from the first wireless device (scheduling, also noted as a resource indication, for the ACK/NACK 1502 which is an uplink control transmission from the Reception Terminal/Rx Vehicle, See Yama’s Fig. 14, interpreted as the first wireless device) to the second wireless device (to the Transmit Terminal/Tx Vehicle) during a first slot ( period of time comprising the durations associated with transmission 1501 and 1502 of Figure 15) and applying a second scheduling (the scheduling of time/frequency resource associated with transmission 1503) for the uplink control transmission (transmitted ACK/NACK 1503 of Fig. 15/SEQ1406 of Fig. 14 is uplink control information) different from the first scheduling (which is different from the resource of Fig. 15 1502), the second scheduling (SEQ1406/ACK/NACK 1503) based at least in part on the operating mode of the second wireless device in the first slot (the transmission mode being the operating mode of the Tx Vehicle during the period of time associated with transmission 1501 and 1502) [¶150-155]. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Hoang, in view of Faurie, indicating a set of first and second UEs in combination with each other using allocated scheduled resources, with the teaching of Yama, indicating that the resources scheduled between the two wireless terminals are via the sidelink which may be used in an alternative manner dependent upon the operation mode of the second wireless device. The resulting benefit would have been the ability to reduce foreseeable collisions of transmitted control information and lower overall network congestion and resource consumption.

Regarding claim 2, Hoang, in view of Faurie and Yama teaches the method of claim 1, further comprising: determining the operating mode of the first wireless device during the first slot based at least in part on the sidelink control information, wherein applying the second scheduling of the control uplink transmission is further based at least in part on the operating mode of the first wireless device in the first slot. (Determining that the autonomous WTRU, if operating in a transmitting mode, at the time/frequency of the first slot would encounter a collision with the network-scheduled WTRU operating in a transmitting mode, so further determination to place the autonomous WTRU in a non-transmitting and resource reselection mode is made based at least in part of the SCI to reselect an different time/frequency slot resource for re-enabling transmitting mode to avoid the collision [Hoang, ¶157-¶158 and ¶166 and Yama, Figs. 14-15, ¶150-¶155 (uplink control information may be an ACK as mentioned above in the rejection of the parent claim)].

Regarding claim 3, Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein the operating mode of the second wireless device during the first slot is a transmitting mode, and wherein applying the second scheduling of the uplink control transmission comprises: delaying the uplink control transmission from the first slot to a second slot based at least in part on the second wireless device operating in the transmitting mode during the first slot (Determining that the autonomous WTRU, if operating in a transmitting mode, at the time of the first slot would encounter a collision with the network scheduled WTRU operating in transmitting mode, so further determination to place the autonomous WTRU in a non-transmitting and resource reselection mode is made based at least in part of the SCI in order to reschedule (delay) the WTRU for a second resource [Hoang, ¶157-¶158, 161 and ¶166; and Yama, Figs. 14-15, ¶150-¶155 (uplink control information may be an ACK as mentioned above in the rejection of the parent claim)]).

Regarding claim 6, Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein Hoang, teaches the presence of two WTRUs in a wireless communication system which engage in a first resource scheduling, collision avoidance and further resource selection strategies for purposeful communications using second scheduling procedures (See rejection of parent claim above), but Hoang alone does not teach wherein the operating mode of the second wireless device during the first slot is a transmitting mode and the operating mode of the first wireless device is a receiving mode, and wherein applying the second scheduling of the uplink control transmission comprises: receiving downlink control information from the second wireless device during the first slot in accordance with the receiving mode, the downlink control information scheduling the uplink transmission from the first wireless device to the second wireless device during a second slot.
However, Yama teaches wherein the operating mode of the second wireless device (Figures 14-15, Tx Vehicle) during the first slot (transmission slot is shown as the time in which SEQ1404 and SCI transmission is executed) is a transmitting mode (the TX Vehicle of Figure 14 is transmitting) and the operating mode of the first wireless device (Rx Vehicle of Figure 14 of Yama) is a receiving mode (the Rx Vehicle of Figure 14 is receiving in Step SEQ1404 and SCI reception), and wherein applying the second scheduling of the uplink control transmission comprises: receiving downlink control information (downlink control information for resource allocation is received by the Rx Vehicle in Step SEQ1404 and SCI reception) from the second wireless device (Tx Vehicle) during the first slot in accordance with the receiving mode (during the time period of SEQ1404 and SCI transmission/reception of Figs 14 and 15 in accordance with the receiving mode of the Rx Vehicle of Figure 14), the downlink control information scheduling the uplink control transmission from the first wireless device to the second wireless device during a second slot (the received downlink control information – SCI- for resource allocation received by the Rx Vehicle is for scheduling to uplink control transmission -ACK/NACK- of the data of Step SEQ1406 from the Rx Vehicle to the Tx Vehicle during the second slot in which the SEQ1406 is performed [Yama, Figures 14-15, ¶150-¶155]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Fauire, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of Yama, indicating that the another apparatus communicates scheduling control information with the apparatus during the first slot for scheduling uplink control transmissions from the apparatus to the another apparatus during a second slot. The resulting benefit of the combination would have been the ability to coordinate critical data communication during desired slots over a channel to reduce the chance of collisions with other data transmissions of other devices thereby increasing communication reliability over the wireless medium.

Regarding claim 8, Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein the indication of the operating mode comprises a one-bit indication of the operating mode of the first wireless device or the second wireless device received in a first portion of the sidelink control information. (The SCI may contain the mode indicator, or a pattern and/or a set of bits, which may implicitly indicate the mode of transmission. [Hoang, ¶162]).

Regarding claim 10, Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein scheduling the uplink control transmission is based at least in part on a time offset between receiving the sidelink control information and transmitting the uplink control transmission (The timing information may be the timing offset between the SCI and SL data transmissions [Hoang, ¶157 and Yama Figs. 14-15]).

Regarding claim 11, Hoang, in view of Faurie and Yama teaches the method of claim 1, further comprising: receiving a radio resource control message that indicates a set of sidelink resources of the sidelink communication link which are dedicated for transmission of uplink control information or reception of downlink control information, wherein the uplink transmission is transmitted via at least a subset of the set of sidelink resources. (The resource pool may be configured to the WTRU via ... RRC signaling. Resources used for transmission and/or reception of sidelink may be comprised in one or more resource pools.  WTRUs may be assigned different resource pools to avoid resource collision. A transmission and/or a monitoring resource pool may be configured to a WTRU [Hoang, ¶82, also see ¶157 wherein RRC signaling configures the periods for SCI transmissions; Yama Figs. 14-15]).

Regarding claim 12, Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein the uplink control transmission comprises an uplink control information message, an uplink data message, or both (The intended transmission may contain data only, or both SCI and data [Hoang, ¶157, Yama, Figs. 14-15]).

Regarding claim 18, Hoang teaches an apparatus for wireless communications at a first wireless device, comprising: 
a processor (Figure 1B, Processor 118); 
memory coupled with the processor (Figure 1B, Memory 130-132 and Peripherals 138); and 
instructions stored in the memory and executable by the processor to cause the apparatus [Hoang, ¶45-¶46 and ¶48] to: 
receive, from a second wireless device (a network scheduled WTRU ¶161) and via a sidelink communication link, sidelink control information (In Hoang ¶157, the SCI is transmitted from the network scheduled WTRU on the side link ¶157 and is received and decoded by the autonomous scheduled WTRU ¶161) comprising a first scheduling for an uplink transmission from the first wireless device to the second wireless device during a first slot; 
decode at least a portion of the sidelink control information, the sidelink control information comprising an indication of an operating mode of the second wireless device in the first slot (In Hoang ¶157, the SCI is transmitted from the network scheduled WTRU on the side link ¶157 and is received and decoded by the autonomous scheduled WTRU ¶161. The SCI comprises an operating mode of the network scheduled WTRU which indicates that the network scheduled WTRU is operating in a transmission mode as it has indicated within the decoded SCI a reservation of resources that it will utilize for transmissions. ¶157-¶158); and 
apply a second scheduling for the uplink transmission different from the first scheduling, the second scheduling based at least in part on the operating mode of the second wireless device in the first slot (in order to avoid collisions with the network scheduled WTRU (the second wireless device), the autonomous WTRU (the first wireless device) applies a second scheduling made using a resource (re)selection procedure of avoid overlapping/(network scheduled WTRU reserved) resources (slots, including the first slot) based on the decoded SCI information of the network scheduled WTRU that indicate that there is an overlap between resources and likelihood of collision of transmissions between both WTRUs (autonomous and network scheduled WTRUs)). While Hoang teaches wherein the autonomous WTRU is a just one of the plurality of WTRUs within the network and has the ability to operate in network-scheduling mode or autonomous scheduling mode based on different needs, such as using network-scheduling in order to better communicate transmissions with higher reliability [Hoang, ¶173], Hoang does not teach wherein the SCI comprises a first scheduling for an uplink transmission from the first wireless device to the second wireless device during a first slot.
However, Faurie teaches receiving, from a second wireless device (see Figure 8, Step 5, First UE) and via a sidelink communication link, sidelink control information (see Figure 8, Step 5, First UE sends to the Second UE the resources allocated for the Second UE, interpreted as sidelink control information over the sidelink communication link) comprising a first scheduling for an uplink transmission from the first wireless device (Second UE) to the second wireless device (First UE) during a first slot (the Step 5 resources allocated to the Second UE, in the information received from the First UE, are for the Second UE to send uplink transmissions to the First UE over side link in the first slot/resource indicated as shown in Figure 8, Steps 5-6 [Faurie, Figure 8, Steps 5-6, ¶90]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of Faurie, indicating that the another apparatus communicates scheduling control information with the apparatus for scheduling uplink transmissions from the apparatus to the another apparatus during a first slot. The resulting benefit of the combination would have been the ability to coordinate critical data communication during desired slots over a channel to reduce the chance of collisions with other data transmissions of other devices thereby increasing communication reliability over the wireless medium, but it does not teach wherein the uplink transmission is uplink control information.
However, Yama teaches wherein the sidelink control information (SCI of Figures 14-15 of Yama) comprises a first scheduling for an uplink control transmission from the first wireless device (scheduling, also noted as a resource indication, for the ACK/NACK 1502 which is an uplink control transmission from the Reception Terminal/Rx Vehicle, See Yama’s Fig. 14, interpreted as the first wireless device) to the second wireless device (to the Transmit Terminal/Tx Vehicle) during a first slot ( period of time comprising the durations associated with transmission 1501 and 1502 of Figure 15) and applying a second scheduling (the scheduling of time/frequency resource associated with transmission 1503) for the uplink control transmission (transmitted ACK/NACK 1503 of Fig. 15/SEQ1406 of Fig. 14 is uplink control information) different from the first scheduling (which is different from the resource of Fig. 15 1502), the second scheduling (SEQ1406/ACK/NACK 1503) based at least in part on the operating mode of the second wireless device in the first slot (the transmission mode being the operating mode of the Tx Vehicle during the period of time associated with transmission 1501 and 1502) [¶150-155]. 

Regarding claim 19, the combination of Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: determine the operating mode of the first wireless device during the first slot based at least in part on the sidelink control information, wherein applying the second scheduling of the uplink control transmission is further based at least in part on the operating mode of the first wireless device in the first slot (Determining that the autonomous WTRU, if operating in a transmitting mode, at the time/frequency of the first slot would encounter a collision with the network-scheduled WTRU operating in a transmitting mode, so further determination to place the autonomous WTRU in a non-transmitting and resource reselection mode is made based at least in part of the SCI to reselect an different time/frequency slot resource for re-enabling transmitting mode to avoid the collision [Hoang, ¶157-¶158 and ¶166) and Yama, Figs. 14-15, ¶150-¶155 (uplink control information may be an ACK as mentioned above in the rejection of the parent claim)].

Regarding claim 20, the combination of Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein the instructions to apply the second scheduling of the uplink control transmission are executable by the processor to cause the apparatus to: delay the uplink control transmission from the first slot to a second slot based at least in part on the second wireless device operating in a transmitting mode during the first slot (Determining that the autonomous WTRU, if operating in a transmitting mode, at the time of the first slot would encounter a collision with the network scheduled WTRU operating in transmitting mode, so further determination to place the autonomous WTRU in a non-transmitting and resource reselection mode is made based at least in part of the SCI in order to reschedule (delay) the WTRU for a second resource [Hoang, ¶157-¶158, 161 and ¶166]).

Regarding claim 23, Hoang, in view of Faurie teaches the apparatus of claim 18,  wherein Hoang, teaches the presence of two WTRUs in a wireless communication system which engage in a first resource scheduling, collision avoidance and further resource selection strategies for purposeful communications using second scheduling procedures (See rejection of parent claim above), but Hoang alone does not teach receive downlink control information from the second wireless device during the first slot in accordance with a receiving mode, the downlink control information scheduling the uplink transmission from the first wireless device to the second wireless device during a second slot.
However, Yama teaches wherein the operating mode of the second wireless device (Figures 14-15, Tx Vehicle) during the first slot (transmission slot is shown as the time in which SEQ1404 and SCI transmission is executed) is a transmitting mode (the TX Vehicle of Figure 14 is transmitting) and the operating mode of the first wireless device (Rx Vehicle of Figure 14 of Yama) is a receiving mode (the Rx Vehicle of Figure 14 is receiving in Step SEQ1404 and SCI reception), and wherein applying the second scheduling of the uplink control transmission comprises: receiving downlink control information (downlink control information for resource allocation is received by the Rx Vehicle in Step SEQ1404 and SCI reception) from the second wireless device (Tx Vehicle) during the first slot in accordance with the receiving mode (during the time period of SEQ1404 and SCI transmission/reception of Figs 14 and 15 in accordance with the receiving mode of the Rx Vehicle of Figure 14), the downlink control information scheduling the uplink control transmission from the first wireless device to the second wireless device during a second slot (the received downlink control information – SCI- for resource allocation received by the Rx Vehicle is for scheduling to uplink control transmission -ACK/NACK- of the data of Step SEQ1406 from the Rx Vehicle to the Tx Vehicle during the second slot in which the SEQ1406 is performed [Yama, Figures 14-15, ¶150-¶155]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Fauire, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of Yama, indicating that the another apparatus communicates scheduling control information with the apparatus during the first slot for scheduling uplink control transmissions from the apparatus to the another apparatus during a second slot. The resulting benefit of the combination would have been the ability to coordinate critical data communication during desired slots over a channel to reduce the chance of collisions with other data transmissions of other devices thereby increasing communication reliability over the wireless medium.

Regarding claim 25, Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein the indication of the operating mode comprises a one-bit indication of the operating mode of the first wireless device or the second wireless device received in a first portion of the sidelink control information. (The SCI may contain the mode indicator, or a pattern and/or a set of bits, which may implicitly indicate the mode of transmission. [Hoang, ¶162]).

Regarding claim 27, Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein scheduling the uplink control transmission is based at least in part on a time offset between receiving the sidelink control information and transmitting the uplink control transmission. (The timing information may be the timing offset between the SCI and SL data transmissions [Hoang, ¶157]).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang, in view of Faurie and Yama as applied to claims 1 and 18 respectively above, and further in view of LEE et al. US 2022/0070844 (hereinafter LEE).

Regarding claim 7, the combination of Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein there are several WTRUs existing in a wireless communications system engaged in Sidelink resource scheduling and communication with one another (see the rejection of the parent claim above), but it does not teach wherein the indication of the operating mode comprises a transmitter identifier associated with the second wireless device received in a second portion of the sidelink control information.
However, LEE teaches wherein the indication of the operating mode comprises a transmitter identifier associated with the second wireless device received in a second portion of the sidelink control information. (The SCI comprises a field (second portion of the SCI) which includes the identifier information of the transmitting UE to be received by the receiving UE [LEE ¶139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Faurie and Yama, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of LEE, indicating that operation mode is indicated in the transmission as a transmission identifier associated with the another apparatus received in a second portion of the SCI. The resulting benefit of the combination would have been the ability to ensure that the communication apparatuses are able to determine which services they intend on receiving or participating with in communication based on a mapping of the ID to the service [LEE, ¶137].

Regarding claim 24, the combination of Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein there are several WTRUs existing in a wireless communications system engaged in Sidelink resource scheduling and communication with one another (see the rejection of the parent claim above), but it does not teach wherein the indication of the operating mode comprises a transmitter identifier associated with the second wireless device received in a second portion of the sidelink control information.
However, LEE teaches wherein the indication of the operating mode comprises a transmitter identifier associated with the second wireless device received in a second portion of the sidelink control information. (The SCI comprises a field which includes the identifier information of the transmitting UE to be received by the receiving UE [LEE ¶139]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Faurie and Yama, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of LEE, indicating that operation mode is indicated in the transmission as a transmission identifier associated with the another apparatus received in a second portion of the SCI. The resulting benefit of the combination would have been the ability to ensure that the communication apparatuses are able to determine which services they intend on receiving or participating with in communication based on a mapping of the ID to the service [LEE, ¶137].

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang, in view of Faurie and Yama as applied to claims 1 and 18 respectively above, and further in view of SHIN et al. US 2021/0266868 (hereinafter SHIN).

Regarding claim 9, the combination of Hoang, in view of Faurie and Yama teaches the method of claim 1, wherein the SCI and operation mode of the WTRUs in a wireless communication system are coordinated to engage in collision avoiding communication (see the rejection of the parent claim above), but it does not teach wherein the indication of the operating mode comprises a cyclic redundancy check scrambling sequence associated with the first wireless device or the second wireless device received in a first portion of the sidelink control information.
 However, SHIN teaches wherein the indication of the operating mode comprises a cyclic redundancy check scrambling sequence associated with the first wireless device or the second wireless device received in a first portion of the sidelink control information [SHIN, ¶100-¶106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Fauire and Yama, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of SHIN, indicating that any of the apparatuses are capable are being associated with an operation mode which comprises a CRC scrambling sequence. The resulting benefit of the combination would have been the ability to allow for the intended apparatus to locate and decode the control information using a readily available sequence for apparatus.

Regarding claim 26, the combination of Hoang, in view of Faurie and Yama teaches the apparatus of claim 18, wherein the operation mode of the WTRUs in a wireless communication system are coordinated to engage in collision avoiding communication (see the rejection of the parent claim above) but does not alone teach wherein the indication of the operating mode comprises a cyclic redundancy check scrambling sequence associated with the first wireless device or the second wireless device received in a first portion of the sidelink control information.
 However, SHIN teaches wherein the indication of the operating mode comprises a cyclic redundancy check scrambling sequence associated with the first wireless device or the second wireless device received in a first portion of the sidelink control information [SHIN, ¶100-¶106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Hoang, in view of Fauire and Yama, indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of SHIN, indicating that any of the apparatuses are capable are being associated with an operation mode which comprises a CRC scrambling sequence. The resulting benefit of the combination would have been the ability to allow for the intended apparatus to locate and decode the control information using a readily available sequence for apparatus.

Claims 13-15, 17 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. US 2016/0338095 (hereinafter Faurie), in view of Uchiyama et al. US 2020/0296796 (hereinafter Yama).

Regarding claim 13, Faurie teaches a method for wireless communications at a second wireless device (First UE of Figure 8 of Faurie), comprising: 
transmitting, to a first wireless device (Second UE) and via a sidelink communication link (sidelink communication is exchanged between the First UE and the Second UE) in a first slot (time duration of Step 5), sidelink control information comprising a scheduling for an uplink transmission (resource allocation grant of Step 5 for an uplink transmission Step 6s) from the first wireless device (Second UE) to the second wireless device (First UE) during a second slot (time period of Step 6s) [See Faurie, Figure 8, ¶90]; and 
switching an operating mode of the second wireless device to receive the uplink transmission in the second slot in accordance with the scheduling (the First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission in Step 6s at a later timeslot) [See Faurie, Figure 8, ¶90], but it does not teach wherein the uplink transmission is uplink control information.
However, Yama teaches wherein the sidelink control information (SCI of Figures 14-15 of Yama) comprises a scheduling for an uplink control transmission from the first wireless device (scheduling, also noted as a resource indication, for the ACK/NACK 1502 which is an uplink control transmission from the Reception Terminal/Rx Vehicle, See Yama’s Fig. 14, interpreted as the first wireless device) to the second wireless device (to the Transmit Terminal/Tx Vehicle) during a second slot ( period of time comprising the durations associated with transmission 1503 of Figure 15) and switching from a transmitting mode in the first slot to a receiving mode in the second slot to receive the uplink control transmission from the first wireless device in the second slot (the Tx Vehicle switches from transmitting 1502 to receiving during 1504 to receive the ACK/NACK (UCI) transmission from the Rx Vehicle) [Yama, Figs 14-15, ¶150-¶155].

Regarding claim 14, Faurie, in view of Yama teaches the method of claim 13, wherein switching the operating mode of the second wireless device comprises: 
switching from a transmitting mode in the first slot to a receiving mode in the second slot to receive the uplink transmission from the first wireless device (the Second UE) in the second slot. (the First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission for the Second UE in Step 6s at a later timeslot) [See Faurie, Figure 8, ¶90].

Regarding claim 15, Faurie, in view of Yama teaches the method of claim 13, wherein the second wireless device (the First UE) switches from a transmitting mode to a receiving mode based at least in part on a time offset between transmitting the sidelink control information and scheduling of the uplink transmission.
(the First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission in Step 6s at a later timeslot wherein the switching is based in part of the time offset between the time instances between Step 5 to Step 6s to successfully receive the uplink transmission from the transmitting Second UE on the resources that have been allocated via the sidelink in Step 6s) [See Faurie, Figure 8, ¶90].

Regarding claim 17, Faurie, in view of Yama teaches the method of claim 13, wherein the uplink transmission comprises an uplink control information message, an uplink data message, or both. (The intended transmission may contain data only, or both SCI and data [Faurie, Figure 8, transmissions 3-10s, uplink control information for scheduling shown as grants and request and data transmissions in the uplink on the sidelink]).

Regarding claim 28, Faurie teaches an apparatus for wireless communications at a second wireless device (First UE of Figure 8 of Faurie), comprising: 
a processor (Processing Unit 1802 of FIgure 18); 
memory (Storage Medium 1804) coupled with the processor; and 
instructions stored in the memory and executable by the processor [Faurie, Figure 18 and ¶147] to cause the apparatus to: 
transmit, to a first wireless device (Second UE) and via a sidelink communication link (sidelink communication is exchanged between the First UE and the Second UE) in a first slot (time duration of Step 5), sidelink control information comprising a scheduling for an uplink control transmission (resource allocation grant of Step 5 for an uplink transmission Step 6s) from the first wireless device (Second UE) to the second wireless device (First UE) during a second slot (time period of Step 6s) [See Faurie, Figure 8, ¶90]; and 
switch an operating mode of the second wireless device to receive the uplink control transmission in the second slot in accordance with the scheduling (the First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission in Step 6s at a later timeslot) [See Faurie, Figure 8, ¶90], but it does not teach wherein the uplink transmission is uplink control information.
However, Yama teaches wherein the sidelink control information (SCI of Figures 14-15 of Yama) comprises a scheduling for an uplink control transmission from the first wireless device (scheduling, also noted as a resource indication, for the ACK/NACK 1502 which is an uplink control transmission from the Reception Terminal/Rx Vehicle, See Yama’s Fig. 14, interpreted as the first wireless device) to the second wireless device (to the Transmit Terminal/Tx Vehicle) during a second slot ( period of time comprising the durations associated with transmission 1503 of Figure 15) and switching from a transmitting mode (operation mode) in the first slot to a receiving mode in the second slot to receive the uplink control transmission from the first wireless device in the second slot in accordance with the scheduling (In accordance with the scheduling, the Tx Vehicle switches from transmitting 1502 to receiving during 1504 to receive the ACK/NACK (UCI) transmission from the Rx Vehicle) [Yama, Figs 14-15, ¶150-¶155].


Regarding claim 29, Faurie, in view of Yama teaches the apparatus of claim 28, wherein the instructions to switch the operating mode of the second wireless device are executable by the processor to cause the apparatus to: switch from a transmitting mode in the first slot to a receiving mode in the second slot to receive the uplink control transmission from the first wireless device (the Second UE) in the second slot.
 (The First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission for the Second UE in Step 6s at a later timeslot) [See Faurie, Figure 8, ¶90].

Regarding claim 30, Faurie, in view of Yama teaches the apparatus of claim 28, wherein the second wireless device (the First UE) switches from a transmitting mode to a receiving mode based at least in part on a time offset between transmitting the sidelink control information and scheduling of the uplink control transmission.
(The First UE is switched from operating to transmit in step 5 in an earlier timeslot to receiving the uplink transmission in Step 6s at a later timeslot wherein the switching is based in part of the time offset between the time instances between Step 5 to Step 6s to successfully receive the uplink control transmission from the transmitting Second UE on the resources that have been allocated via the sidelink in Step 6s) [See Faurie, Figure 8, ¶90].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Faurie, in view of Yama as applied to claim 13 above, and further in view of Hoang.

Regarding claim 16, Faurie, in view of Yama teaches the method of claim 13 wherein the wireless devices service as a set of apparatuses in a system that communicate control information over a sidelink to schedule sidelink communications [See Faurie, Figure 8, ¶90] but it does not teach, further comprising: receiving a radio resource control message that indicates a set of sidelink resources of the sidelink communication link which are dedicated for transmission of uplinkl information or reception of downlink control information, wherein the uplink transmission is transmitted via at least a portion of the set of sidelink resources. 
However, Hoang teaches further comprising: receiving a radio resource control message that indicates a set of sidelink resources of the sidelink communication link which are dedicated for transmission of uplink control information or reception of downlink control information, wherein the uplink control transmission is transmitted via at least a portion of the set of sidelink resources. (The resource pool may be configured to the WTRU via... RRC signaling. Resources used for transmission and/or reception of sidelink may be comprised in one or more resource pools.  WTRUs may be assigned different resource pools to avoid resource collision. A transmission and/or a monitoring resource pool may be configured to a WTRU [Hoang, ¶82, also see ¶157 wherein RRC signaling configures the periods for SCI transmissions]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Faurie, in view of Yama indicating a method executed by an apparatus to operate using various modes to schedule communication with another apparatus, with the teachings of Hoang, indicating that a RRC message indicates a set of sidelink resources of the sidelink communication link which are dedicated for uplink control information or downlink control information. The resulting benefit of the combination would have been the ability to coordinate critical data communication during over a channel to reduce the chance of collisions with other data transmissions of other devices thereby increasing communication reliability over the wireless medium while also making a uniform standard of where control information will be located for quickly and easily recovering control information of the receiving side.

Allowable Subject Matter
Claims 4-5 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467